Citation Nr: 0217207	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  02-07 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for right hip 
disability.

3.  Entitlement to service connection for bilateral hand 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1958 to October 1963.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran's only low back disability, diagnosed as 
degenerative disc disease at L5 - S1, began many years after 
service, and there is no competent evidence of a connection 
between the low back disability and a disease or injury in 
service.

2.  The veteran does not have a right hip disability.

3.  The veteran's only disability of the hands, diagnosed as 
arthritis, was began many years after service, and there is 
no competent evidence of a connection between the disability 
and a disease or injury inservice.



CONCLUSIONS OF LAW

1.  The veteran's low back disability is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A (West 1991); 
38 C.F.R. §§ 3.159, 3.303 (2002).

2.  The veteran's claimed right hip disability is not the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A (West 
1991); 38 C.F.R. §§ 3.159, 3.303 (2002).

3.  The veteran's bilateral hand disability is not the 
result of disease or injury incurred in or aggravated by 
service, nor may arthritis of the hands be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5102, 5103, 5103A (West 1991); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  By virtue of information provided to the veteran in 
the Statement of the Case (SOC); in a May 2001 letter; in a 
June 2001 duty to assist notification call; and during a May 
2002 informal hearing before a VA Decision Review Officer 
(DRO), the RO notified the veteran and his representative of 
the evidence and information necessary to substantiate his 
claims of entitlement to service connection for low back 
disability, right hip disability, and bilateral hand 
disability.  Indeed, the SOC sets forth the provisions of 
the enabling regulations applicable to the VCAA.  38 C.F.R. 
§ 3.159.  Those provisions informed the veteran of what 
evidence and information VA would obtain for him, with 
specific references to such materials as government reports 
and medical records.  In the letter of May 2001, the RO 
explained to the veteran what he needed to do to provide VA 
with the information and evidence necessary to substantiate 
the claims.  The RO also informed the veteran of the 
evidence VA had already requested on his behalf and informed 
him of the actions VA would indertake to acquire evidence 
and information.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Evidence obtained in association with the veteran's appeal 
consists of his service medical records; outpatient records, 
dated from March 2001 through September 2001, reflecting 
treatment at the VA Medical Center in Oklahoma City, 
Oklahoma; and the report of the informal hearing held before 
a DRO in August 2002.  In this regard, it should be noted 
that the veteran has not identified any outstanding evidence 
(which has not been sought by the VA) which could be used to 
support any of the issues on appeal.  Indeed, on several 
occasions, the veteran affirmatively stated that he had no 
further evidence to submit (see, e.g., the report of the 
June 2001 duty to assist notification call; the report of 
his August 2002 informal hearing before a DRO; and VA Form 
21-4138, received in August 2002).  Moreover, in a response 
to a cover letter associated with the August 2002 
Supplemental Statement of the Case, the veteran indicated 
that he had stated his case completely.  In light of the 
foregoing, the Board finds that the RO has met its duty to 
assist the veteran in the development of his claim.  
Accordingly, there is no need for further development of the 
evidence in order to meet the requirements of the VCAA.  


II.  The Facts

The veteran's service medical records show that in November 
1959, the veteran was riding in a truck that rolled over 
twice.  He sustained a small hematoma of the left thigh and 
a laceration of the right ear lobe.  

During an examination in October 1960, and during his 
service separation examination in July 1963, the veteran 
responded in the negative, when asked if he then had, or had 
ever had, swollen or painful joints; arthritis or 
rheumatism; bone, joint, or other deformity; or lameness.  
On examination, his upper extremities, spine, and other 
musculoskeletal areas were found to be normal.

The veteran's service medical records are negative for any 
complaints or clinical findings of any disease or injury 
affecting his low back, right hip, or either hand, or for 
any complaints or clinical findings of arthritis.

Photographs, received by the RO in March 2001, show a 
military truck with a bent steering wheel and a cab roof 
which has been flattened.  

VA outpatient records, dated in March 2001, show that the 
veteran was treated for complaints of pain in his lumbar 
back and in his hand joints.  It was noted that he had a 6 
month history of arthritis in his hands.  X-rays of his 
hands were reportedly negative.  In July 2001, the veteran 
was treated for complaints of pain in his low back and right 
hand.  It was noted that he had synovitis in his hands.  X-
rays revealed degenerative disc disease at L5 - S1.  X-rays 
of the veteran's hands revealed degenerative joint changes 
in the distal interphalangeal joints of both hands.  

During his informal hearing before a DRO in August 2002, the 
veteran rendered testimony with respect to his claims of 
service connection for low back pain, right hip pain, and 
bilateral hand pain.  The veteran reported while going on 
liberty in service, the truck in which he was riding hit a 
pile of gravel and went down a hill and rolled over three 
times.  He stated that he and 3 other soldiers were taken to 
the dispensary where he was treated for a laceration of the 
right ear and a contusion of the left thigh.  He was 
released from the dispensary the following morning.  He did 
not remember the names of those who went with him for 
medical treatment and did not know how to get in touch with 
them.  He noted that he had back problems at present but had 
no record of treatment immediately following his release 
from active duty.  The veteran reported that he had no 
additional evidence to consider and requested that his file 
be sent to the Board as soon as possible for its action.

III.  Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Even if 
the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to 
a degree of 10 percent or more within one year of the 
veteran's discharge from service.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.307.  

The veteran states that he has low back disability, right 
hip disability, and disability in both hands, all of which 
are the result of injuries sustained in a truck accident in 
service.  To establish service connection, the evidence must 
show a disease or injury in service, a current disability, 
and a connection between the disease or injury in service 
and the disability the veteran now has.

With regard to the disease or injury in service, there is no 
question that the veteran has met the requirement.  The 
service medical records state that the veteran was involved 
in a motor vehicle accident in 1959, and the veteran has 
submitted a copy of a photograph showing a damaged military 
vehicle.  Although the photograph alone does not establish 
the occurrence of injuries, there is no reason to doubt the 
veteran's statement that the photograph shows the truck he 
was riding in when the accident occurred in 1959.  However, 
more than forty years elapsed between the motor vehicle 
accident and the veteran's application for disability 
compensation, and, by the veteran's own account, he was not 
treated for any back, hip, or hand disprders during those 
four decades.  This gap in the evidence does not necessarily 
defeat the veteran's claims, but, to establish service 
connection, the record must include evidence that is 
adequate to connect events of 1959 with disabilities the 
veteran has now.

The claim for a hip disability fails because the evidence 
fails to show a current disability.  Although the veteran 
contends that he has a current disability, the service 
medical records for the period following his injury in 1959 
do not include references to a hip disability, and the 
recent treatment reports show complaints of pain in the back 
and the hands, but there are no indications of hip disorders 
in the recent x-ray reports.  Furthermore, the treatment 
records do not include any diagnoses of hip disorders.  
Although the veteran has no medical training, he is 
certainly capable reporting whether or not he has pain in 
his hips, but an actual diagnosis must originate from a 
physician or other medically trained person.  In this case, 
the medical reports include no such evidence from a 
medically competent person.  In the absence of evidence of a 
current disability, the grant of service connection is not 
warranted. 




With regard to the low back disability, the current reports 
show a diagnosis of degenerative disc disease at L5 - S1.  
However, the records establishing the presence of this 
disorder are dated in 2001, and the evidence includes no 
medical reports referring to a connection between this 
disorder and the accident that occurred in 1959.  By the 
veteran's own account he had nop treatment for a low back 
disability before 2001.  Again, there is no reason to doubt 
the veteran's statement that he was involved in an accident 
in 1959, but only a medically trained person could make the 
judgment as to whether the accident in 1959 caused the disc 
disease noted in 2001. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In the absence of such evidence from a 
medically trained person, the evidence is insufficient to 
establish a basis for the grant of service connection.

With regard to the disability of the hands, there is a 
diagnosis of arthritis, which was first clinically recorded 
in 2001, which, again was many years after the veteran's 
active service ended.  Based on the service medical records 
and the veteran's own statement that he had no treatment for 
a disorder of the hands before 2001, the clear preponderance 
of the evidence shows that the arthritis began many years 
after service, and, as was the case with the back 
disability, the record includes no competent evidence that 
the veteran's arthritis is the result of an accident that 
occurred more than forty years ago. Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).



ORDER

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for right hip disability 
is denied.

Entitlement to service connection for bilateral hand 
disability is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

